DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 2-4, the phrase "preferably or optionally" render each of the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narang et al. (US Pub. No. 2016/0088212).

obtaining distance information from a measuring device arranged in the region of the film camera, the measuring device producing a real image and a depth image (para. 73-75);
setting the focus of the film camera using the obtained distance information;
producing a real image which is augmented with depth information from the measuring device (para. 75, ll. 6-7); and
calculating the real image into the image of the film camera by means of an image transformation (para. 90);
wherein the real image of the measuring device has a large depth of field, which covers the entire range to be expected for the recording (para. 75, ll. 8-12) [claim 2];
wherein the real image of the measuring device is displayed on a display device, in which the distance information is optionally imposed (para. 75, ll. 6-7) [claims 3-4];
wherein the real image of the measuring device and the image of the film camera is displayed in a switchable manner or superimposed with perspective accuracy (para. 70, ll. 8-11) [claim 5];
wherein the distance information is related to the focus setting of the film camera [claim 6];
wherein the distance from each pixel or from contiguous image areas to a focal plane is superimposed in color, or represented by patterns, as an overlay (para. 86) [claim 7];
wherein object are tracked in the image of the film camera (para. 72) [claim 8];
wherein the object tracking is performed on the real image of the measuring device and the result are transferred to the image of the film camera (para. 82) [claim 9];
wherein the image transformation is carried out by image recognition and feature detection algorithms with translation, rotation, distortion correction and scaling of the views (para. 62) [claim 10];

wherein the image transformation is carried out by manually nesting a display of the image of the film camera and the real image or the depth image of the measuring device on a display device (para. 91) [claim 12];
wherein, on the basis of depth information, contiguous areas of the real image are combined to form element of groups which are transferred to the image of the film camera and the groups can each be selected separately (para. 90) [claim 13];
wherein individual elements are selectable (para. 90) [claim 14];
wherein individual elements or groups are tracked (para. 90) [claim 16].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view of Waitz (WO2012/126868 and its English Machine Translation).
Regarding claim 17, Narang teaches all the claimed limitations except for the image data and the depth data of the film camera are linked with a time code signal and stored together. Waitz teaches a method for setting a focus of a film camera comprises the image data and the depth data of the film camera are linked with a time code signal and stored together (pg. 6, last paragraph). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step of storing the image data and .
Claims 18-19, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view of Saran (US Patent No. 10,368,057).
Regarding claims 18-19, 21-23 and 25, Narang teaches a device for adjusting a focus of a film camera, the device comprising: 
a measuring device (12) arranged in a region of the film camera, the measuring device configured and arranged to obtain distance information and to adjust the focus of the film camera where the obtained distance information and the focus setting of the camera are not related, and
wherein the measuring device includes real image cameras arranged on a common carrier (30);
wherein the common carrier (30) is attached to the film camera (22) (Fig. 7) [claim 19];
a first display device (90) configured and arranged to display the real image of the measurement device in which distance information is superimposed (para. 75) [claim 21];
a further display device (24) configured to display the image of the film camera in which the distance information is superimposed (para. 90) [claim 22];
a video overlay unit configured and arranged to calculate the real image of the measuring device into the image of the film camera (para. 90) [claim 23];
an operating element (26) configured and arranged for setting the focus, the operation element has at least one stop associated with one distance of a group of picture elements (para. 95) [claim 25].
Narang does not specifically teach the measuring device includes a 3D sensor.
Saran teaches a measuring device comprises a 3D sensor (col. 10, ll. 35-43).
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view Saran, and further in view of Thumpudi (US Pub. No. 2018/0176439).
Regarding claim 20, Narang, as modified by Saran, teaches all the claimed limitations except for the real image camera of the measuring device includes an image sensor with High Dynamic Range Image function (HDR), however image sensor with HRD Image function is well-known in the art as evidenced Thumpudi (para. 16). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate an image sensor with HDR image function within the measuring device to enhance the quality of the real image.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view Saran, and further in view of Weiss (US Patent No. 2,746,368).
Regarding claim 24, Narang, as modified by Saran, teaches all the claimed limitations except for the measuring device is arranged on a lens hood of the film camera. Weiss teaches a measuring device is arranged on the lens hood of the film camera (col. 1, ll. 29-31). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to mount the measuring device onto a lens hood of the film camera in order to obtain an accurate depth image for the film camera.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852